lN THE SUPREN|E COURT OF PENNSYLVAN|A
EASTERN DISTR|CT

LAVV OFF|CE OF BRUCE J. CHASAN, ; NO. 136 Ei\/l 2018
LLC AND BRUCE CHASAN, ESQU|RE,

Petitioners

Bill of Costs
FREUNSLlCl-l & LlTT|\/IAN, LLC AND
GREGORY LITT|VEAN, ESQU|RE,
Respondents
ORDER

AND NOW, this 21531 day of Decernbel', 2018, the petition of Bruce Cnaean,l
Esq. and the Law Otfice of Bruce J. Chasan, LLC for taxation of costs pursuant to Pa.
Rulee of Appellate Procedure 3306 and 2741 is hereby denied Tne taxation of
costs under these rules le inapplicable to the granting or denial of Petitions for l
Al|owanoe of Appea| filed under Cnapter 11 of the Pa. Rulee of Appellate Prooedure.

See 210 Pa. Code Ru|e 3306, Otfiola| Note (1993).

/%;u:.. //=»7 uzi£;¢%\“`

-~/ -Proth 011/cfa ry